Citation Nr: 0920340	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran's DD Form 214 from the U.S. Air Force shows a 
period of active duty from June 1959 to June 1963 as an 
Airman 2nd Class, E-3.  He subsequently served with the 
Wyoming Air National Guard (WYANG) from September 1971 to 
October 1993, at which time he retired as a Chief Master 
Sergeant, E-9.  His DD Form 214 from the Air National Guard 
shows that he was mobilized to active duty from January 25, 
1991, to April 29, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss and tinnitus.  In February 2009 the Veteran testified at 
a videoconference hearing at the RO before the undersigned 
Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of cumulative exposure to excessive 
noise during his service with the WYANG.  He claims that he 
was exposed to excessive noise from traveling aboard cargo 
aircraft (mainly C-121s and C-130s) during his service with 
the WYANG, and that as part of his annual two-week summer 
trainings on active duty for training (ADT) with the WYANG he 
would fly to various parts of the world aboard cargo 
aircraft.  He contends that the noise in the cargo planes was 
high and that he wore ear plugs and earmuffs, but also 
testified that these were not always available due to funding 
limitations.

With regard to the Veteran's ANG service, the Board notes 
that service-connected disability compensation is payable for 
disability incurred or aggravated during active military, 
naval, or air service.  38 U.S.C.A. § 101(24) defines the 
term "active military, naval, or air service" as including 
active duty and any period of ADT during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  

The record reflects that the Veteran has bilateral hearing 
loss disability for VA purposes, under 38 C.F.R. § 3.385, and 
that he has reported having constant tinnitus.  Medical 
examinations conducted during the Veteran's service in the 
WYANG indicate that he was first shown to have left ear 
hearing loss in August 1971 on his enlistment examination 
where audiological testing also showed left ear hearing loss 
disability meeting VA standards.  The first medical evidence 
of right ear hearing loss was in August 1981 (on a periodic 
examination), and on an October 1982 periodic examination, 
audiological testing showed right ear hearing loss disability 
pursuant to VA standards.  Other periodic physical 
examinations for the WYANG, including October 1974, August 
1981, October 1982, September 1986, and April 1990, showed 
audiological testing revealing continued bilateral high 
frequency hearing loss.  

In March 2007 the RO sent a letter to the Wyoming Adjutant 
General's Office in order to obtain service records for the 
Veteran.  Received in March 2007 was a letter from the 
Wyoming Military Department Records Office; included with 
this letter was a computer printout showing the Veteran's 
ANG/USAFR point credit summary from 1949 through 1991; a DD 
Form 214, and an NGB Form 22.  Service records obtained from 
the Wyoming Military Department Records Office show that the 
Veteran enlisted in the WYANG in September 1971 and retired 
in October 1993.  His ANG/USAFR point credit summary from 
1949 through 1991 showed he had ADT for 1576 days prior to 
September 1979; from 9 to 17 days each year from September 
1979 to September 1990; and then 97 days from September 1990 
to September 1991.  

The Board notes, however, that it is unclear from the March 
2007 letter from the Wyoming Military Department Records 
Office whether these are all the service records they have 
for the Veteran, as the letter indicates that "[c]ertified 
copies of the [sic] all available documents from the file of 
[the Veteran] for verification of all active duty and active 
duty for training periods are enclosed".  Beyond 
verification of the Veteran's periods of ADT, it would be 
helpful to examine any additional service records for the 
Veteran that might show his duty assignments during his 
periods of annual summer training.  Thus, on remand, it 
should be clarified whether there are any additional service 
personnel records for the Veteran, beyond the three documents 
received in March 2007, which verify the Veteran's periods of 
active duty and active duty for training.  

In order to determine whether service connection is warranted 
for either bilateral hearing loss or tinnitus, an attempt 
should be made to clarify the nature of the Veteran's Reserve 
duties.  The Board acknowledges the Veteran's assertions that 
he was exposed to excessive noise during his WYANG service 
from flying on large aircraft during his two-week summer 
training sessions, which he claims caused his hearing loss.  
It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology"). 

However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, as a lay person, the Veteran cannot provide a 
medical link between in-service noise exposure and the later 
onset of bilateral sensorineural hearing loss or tinnitus.  
His representative has asserted that a VA examination is 
needed to address the issue of a nexus between service and 
the currently claimed disabilities.  In view of all the 
foregoing, a medical opinion should be obtained to determine 
the relationship, if any, between the Veteran's various 
periods of ADT service and his bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).

The Board also notes that in support of his claim, the 
Veteran has submitted an October 2002 private audiogram 
report which shows bilateral hearing loss.  This document, 
however, has not been reviewed by the RO and, without an 
appropriate waiver, this evidence must be referred to the RO 
for consideration in the first instance.  See 38 C.F.R. § 
20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Wyoming Military Department 
Records Office and request complete service 
personnel records for the Veteran, to 
include records from his period of service 
in the U.S. Air National Guard.  Note that 
documents for verification of periods of 
active duty and active duty for training 
have been received, but it is unclear 
whether there may be any additional service 
personnel records for this Veteran, which 
might identify the nature of his duties.

2.  Schedule the Veteran for an 
examination, including audiometric testing, 
to determine the probable etiology of his 
bilateral hearing loss, and, if tinnitus is 
diagnosed, to determine the probable 
etiology that disorder.  The claims file 
must be provided to the examiner for review 
in conjunction with the examination. 

a.  Considering both the Veteran's 
civilian occupation and his periods 
of Air National Guard duty, the 
examiner is asked to indicate whether 
it is at least as likely as not 
(i.e., to a 50/50 degree of 
probability or greater) that 
bilateral hearing loss and/or 
tinnitus was incurred or aggravated 
during an eligible period of military 
service (i.e., his periods of active 
duty and/or ADT), or whether such 
incurrence or aggravation is unlikely 
(i.e., less than a 50/50 degree of 
probability).

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

c.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

d.  The examiner should be asked to 
provide complete rationale for any 
opinion rendered.  If any opinion 
requested above cannot be rendered on 
a medical or scientific basis without 
invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify, 
along with an explanation as to why 
that is so.

3.  If any determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim(s) for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran should also be given an 
opportunity to respond to the SSOC.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board oaf Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

